 1   Spencer P. Hugret (State Bar # 240424)
     shugret@gordonrees.com
 2   GORDON & REES LLP
 3   275 Battery Street, Suite 2000                                    JS-6
     San Francisco, CA 94111
 4   Telephone: (415) 986 5900
     Facsimile: (415) 986 8054
 5
     Attorneys for Defendants
 6
     FORD MOTOR COMPANY
 7
     Jacob Cutler (SBN 264988)
 8
     Email: jcutler@slpattorney.com
     STRATEGIC LEGAL PRACTICES, APC
 9
     1840 Century Park East, Suite 430
10   Los Angeles, CA 90067
     Telephone: (310) 929-4900
11   Facsimile: (310) 943-3838
     Attorneys for Plaintiffs
12   SCOTT OHANIAN and CHARLES
13   OHANIAN
14                         UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
     SCOTT OHANIAN and CHARLES                      Case No. 2:18-cv-02064-AB-FFM
17   OHANIAN,
18
                                                    ORDER GRANTING
                                                    STIPULATION TO DISMISS
19
                     Plaintiffs,                    CASE

20
           v.

21
     FORD MOTOR COMPANY; and DOES
     1 through 10, inclusive,
22
                     Defendants.
23

24
25

26
           Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
27
     41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint stipulation.
28
                                              -1-

                                                                         2:18-cv-02064-AB-FFM
1    Accordingly, the Court DISMISSES with prejudice the Complaint as to all parties
2    and claims. The Clerk of Court shall terminate the case.
 3

4          IT IS SO ORDERED
 5

 6   Dated: March 13, 2019
 7
 8                                                      United States District Judge
 9
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25

26
27

28
                                             -2-

                                                                      2:18-cv-02064-AB-FFM
